Citation Nr: 1607698	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  13-26 577	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for thyroid cancer claimed as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970.  


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The case is now under the jurisdiction of the Phoenix, Arizona RO.  


FINDING OF FACT

The Veteran's thyroid cancer did not manifest in service or for many years thereafter, and the most probative competent evidence does not relate it to in-service exposure to ionizing radiation or any other in-service event, injury or disease.    


CONCLUSION OF LAW

The criteria for service connection for thyroid cancer are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  A VA letter issued in January 2011 satisfied the duty to notify provisions with respect to service connection.  In addition, the letter contained information specific to claims for service connection due to exposure to radiation, including a Radiation Risk Activity Information sheet.  The letter also notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

The duty to assist the Veteran has also been satisfied.  All identified records, to include service medical treatment records, are associated with the claims folder.  A review indicates that the Veteran receives compensation from the Social Security Administration (SSA).  However, the SSA inquiry dated in January 2012 indicates that the Veteran began to receive compensation when he reached the age of 62 years.  He has not contended that he receives SSA disability benefits.  Accordingly, a remand is not required for SSA records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).

In addition, the Agency of Original Jurisdiction (AOJ) submitted a request via the Personal Information Exchange System (PIES), to obtain any DD 1141 (Record of Exposure to Ionizing Radiation) and any other records related to radiation exposure.  The RO received a negative response regarding a DD 1141, but received service personnel records in response to the request, which did not reflect any exposure to radiation.  The AOJ then contacted the Air Force Medical Support Agency, Office of Surgeon General (AFMSA) to obtain any records of exposure to radiation.  

The AOJ complied with the specific development requirements pursuant to 38 C.F.R. 3.311.  In this respect, the AOJ contacted the AFMSA, the proper contact, to obtain records related to radiation exposure and submitted a PIES request for any records, including DD 1141, related to radiation.  Further, a dose assessment was provided.  The AOJ then contacted the Compensation Service to obtain an opinion.  The Compensation Service contacted the Under Secretary for Health for an opinion, which was provided in December 2011.  The Director of Compensation Service provided an opinion in January 2012.  

The Board notes that the RO requested an opinion from Compensation Service, which in turn, requested an opinion from the Under Secretary for Health.  Thereafter, the Director of Compensation Service provided an opinion regarding whether the Veteran's thyroid cancer was related to his in-service exposure to ionizing radiation.  The Board notes that there was no review by the "Under Secretary for Benefits" as specifically directed by the provisions of 38 C.F.R. § 3.311.  However, the United States Court of Appeals for Veterans Claims (Court) held that the Under Secretary for Benefits may designate a party to respond on the Under Secretary's behalf.  See Parrish v. Shinseki, 24 Vet. App. 391 (2011) (holding that express designation of responsibility to the VA Under Secretary for Benefits (USB) stated in regulation governing disability claims based on in-service radiation exposure does not limit the USB's authority to designate the Compensation and Pension Service Director to render the opinion regarding service connection required by the regulation); see also 38 C.F.R. § 3.100; 38 C.F.R. § 2.6(b)(1) (authorizing the Under Secretary of Benefits "to authorize supervisory or adjudicative personnel within his/her jurisdiction to perform such functions as may be assigned.").  In addition, the VBA Manual outlines the procedure for ionizing radiation claims and directs the AOJ to refer the claim to the Compensation Service.  VBA Manual, M21, IV.ii.1.C.5.b.  The Court has indicated that VA should comply with evidentiary development provided by the M21 manual, now referred to as VBA Manual.  See Campbell v. Gober, 14 Vet. App. 142, 144 (2000) (holding that VA was obligated, as part of its duty to assist, to comply with the applicable M21-1 provisions concerning service-connected death claims and remanding for compliance with that provision and applicable regulations); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).  Accordingly, the Board finds that the development completed in this case, including the referral to Compensation Service for an opinion, complies with the provisions of 38 C.F.R. § 3.311 and the development directed by the VBA Manual.

Concerning the opinions provided by the Under Secretary for Health and the Director of Compensation Service, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the opinions by the Under Secretary for Health and Director of Compensation Service are adequate.  Cumulatively, the opinions addressed the factors for consideration as delineated by 38 C.F.R. § 3.311(e) and, as explained in the decision below, discussion of each individual factor is not required.  Further, the opinions noted the Veteran's particular circumstances and service and referenced the position statement by the Health Physics Society regarding the health risks of high-dose exposures.  The position statement noted that a finding below 5-10 rem (which includes occupational and environmental exposures), has health effects either too small to be observed or nonexistent.  The Board recognizes the Veteran's contention regarding the adequacy of the opinions and his statement that he does not smoke as noted in the opinions and the characterization of his sister's and mother's cancers as unknown, when they had lung cancer.  However, the opinions only addressed what was already documented in the record and, as such, does not render the opinions inadequate.  The Radiation Risk Assessment form shows that the Veteran indicated that he smoked, but did not provide any other additional details, which was also noted by the opinions.  The opinions also complied with the requirements of 38 C.F.R. § 3.311 by addressing the factors for consideration.    

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims folder.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria 

In a case such as this, there are three possible bases for entitlement to service connection for the Veteran's claimed thyroid cancer claimed as due to ionizing radiation.

First, it may be presumptively service connected under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d) if it is a disease specific to a "radiation-exposed veteran".

Second, it may be service-connected on a direct basis after specified development procedures are completed under the special framework of 38 C.F.R. § 3.311 if the claimed disease/disability is a "radiogenic disease."

Third, even if it is not a listed disease under 38 C.F.R. § 3.309 or a radiogenic disease under 38 C.F.R. § 3.311, direct service connection can be established by showing that the disease was incurred during or aggravated by service, including presumptive service connection for chronic disease.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998).

A "radiation-exposed" veteran is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a "radiation-risk activity."  A "radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II that resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii).  Radiation-risk activities also include certain service at gaseous diffusion plants in Paducah, Kentucky; Portsmouth, Ohio; an area identified as K25 at Oak Ridge, Tennessee; certain service on Amchitka Island, Alaska; or service, if performed as an employee of the Department of Energy, that would qualify the claimant for inclusion as a member of the Special Exposure Cohort under Section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  Id.  

The term "onsite participation" is defined to mean: (a) During the official operation period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test; (b) During the six-month period following the official operational period of an atmospheric nuclear test, presence at the test site or other test staging area to perform official military duties in connection with completion of projects related to the nuclear test including decontamination of equipment used during the nuclear test; (c) Service as a member of the garrison or maintenance forces on Eniwetok during the periods June 21, 1951, through July 1, 1952, August 7, 1956, through August 7, 1957, or November 1, 1958, through April 30, 1959; or (d) Assignment to official military duties at naval shipyards involving the decontamination of ships that participated in Operation Crossroads.  See 38 C.F.R. § 3.309(d)(3)(iv).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

If a claimant does not fall under the presumptive provisions as noted above, a veteran may still benefit from the development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 3.311(b)(2).

Analysis

The Veteran contends that his thyroid cancer is related to his exposure to ionizing radiation during active military service.  In an August 2013 statement, he contended that his only exposure to radiation was during active service as a weapons specialist.

Initially, there is no evidence of a tumor within one year after discharge from active service.  Service connection on a presumptive basis is not warranted for chronic disease under the provisions of 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309(a).

Next, regarding presumptive service connection for a radiation-exposed veteran, the Veteran has not been shown to be a radiation-exposed veteran as a result of a radiation-risk activity defined by 38 C.F.R. § 3.309(d)(3)(i) and (ii).  Thus, presumptive service connection is not warranted.  38 C.F.R. § 3.309(d).

However, the Veteran was diagnosed with thyroid cancer, which is a radiogenic disease.  38 C.F.R. § 3.311(b)(2).  When there is evidence that a veteran has a radiogenic disease, 38 C.F.R. § 3.311 sets out specific procedures for the development of evidence.  38 C.F.R. § 3.311(a)(2)(b).  The provisions of 38 C.F.R. § 3.311 do not provide presumptive service connection for radiogenic disease but provide special procedures to help a veteran prove his or her claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  

Here, the Veteran completed a radiation risk activity sheet and stated that he was assigned to the "493TAC Fighter Sq. USAF" and dealt with loading nuclear weapons on F100 aircraft, inspected weapons for defects, performed mechanical hookups of nuclear weapons.  He stated that he had hands on weapons daily.  In response to dates, places, and circumstances of exposure, he provided the dates of November 1966 to August 1970 in England, Italy, Turkey, and NATO airbases.  Regarding details, he stated that he was never monitored for radiation leaks and there were no radiation warning signs present at any time.  He indicated that he currently smoked, but did not indicate what type of tobacco product and replied "N/A" in response to how often he smoked.  He requested that VA review the attached DD Form 214 and his job title as "Armorer."  

A February 2011 statement from A.A., M.D. noted that the Veteran was diagnosed and treated with thyroid cancer in 2008 and he was a veteran.  The Veteran stated that he was exposed to radiation while serving in the military.  Dr. A.A. stated that radiation exposure can put a person at higher risk of developing cancer.  

A PIES request was made for any DD 1141/records of exposure to radiation and the response indicated that the document or information was not a matter of record.  A request was also made for service personnel records to confirm radiation risk.  The service personnel records were associated with the record and show that the Veteran's military occupational specialties were listed as basic armorman, Stu, weapons mechanic, weapons loading specialist, and load-crew member and the locations were listed as Lackland Air Force Base (AFB) in Texas, Stu. Sq. at Lowry AFB in Colorado, Lakenheath, England, and Westover AFB in Massachusetts.  

A letter was sent to AFMSA/SG3PB in June 2011 to request any DD 1141 or an equivalent record of occupational radiation exposure.  The letter included the Veteran's personal identifying information, his military occupational specialty, and dates of service.  

A December 2011 memorandum from the Department of the Air Force (AFMSA/SG3P3) stated that the office queried the occupational radiation exposure monitoring records in the USAF Master Radiation Exposure Registry (MRER) for the Veteran in response to the June 2011 request.  There was no external or internal radiation exposure data for the Veteran.  The memorandum noted that the MRER was the single repository for occupational radiation monitoring for all Air Force personnel.  Even though the records date back to 1947, there appear to have been cases where early records, especially DD 1141, were maintained in the individual's military medical record or by the local unit and were not forwarded for inclusion in the central repository.  The office sent an inquiry to the Air Force Safety Center (AFSC) requesting any information they may have regarding the Veteran's radiation exposure history.  The AFSC reviewed the Veteran's official service personnel records from the National Personnel Records Center (NPRC) and determined that the Veteran had the potential to be exposed to ionizing radiation from his duties as a weapons mechanic.  Based on this potential, the AFSC provided an estimated maximum total effective dose equivalent (TEDE), or sum of external and internal dose for the Veteran, of approximately 0.86 rem.  In comparison, it was noted that according to 10 C.F.R. 20.1201, the annual TEDE limit for occupational exposed individuals is 5 rem per year.  

Thereafter, in December 2011, the AOJ sent a letter to Compensation and Pension Service, Strategy Development Staff, to obtain an opinion regarding the relationship between the radiation exposure and diagnosis of papillary thyroid carcinoma.  The letter noted that the claims file was attached and listed pertinent information from the claims file to include service information, Veteran's circumstances and dates of exposure, disease claimed and when diagnosed, the dose estimate, gender, family history, and smoking history.  

A December 2011 Memorandum was sent to the Under Secretary for Health from the Director of Compensation Service for radiation review under 38 C.F.R. § 3.311.  The memorandum noted that the AFMSA letter stated that a query of the USAF MRER found no external or internal radiation exposure for the Veteran.  The AFSC reviewed the Veteran's official service personnel records and determined that the Veteran had the potential to be exposed to ionizing radiation from his duties as a weapons mechanic.  The AFSC provided an estimated TEDE of .86 rem.  The memorandum stated that the Veteran was 18 years old at enlistment.  The memorandum also noted that the Veteran underwent a right thyroid lobectomy; pathology diagnosed a papillary carcinoma of the right thyroid.  Thyroid cancer was diagnosed in 2008 and this was 32 years after enlistment into active service.  The memorandum referenced the Radiation Risk Activity Sheet wherein the Veteran indicated that he current smoked but no additional information was noted.  The memorandum also noted family history of sister with cancer and mother with cancer.  It was noted that thyroid cancer is a radiogenic disease but that the Veteran did not participate in radiation risk activity as defined by the regulations.  It was requested that the Under Secretary for Health provide a dose estimate.

A December 2011 Memorandum from the "Co-Director, Environmental Health Program (10P3A)", addressed to the Compensation Service, noted that the Veteran's occupational exposure to ionizing radiation was not documented in the service records.  Based on the duties performed by the Veteran, the AFMSA provided a dose of .86 rem.  It was noted that the Veteran was diagnosed with thyroid cancer in 2008 and the Veteran contended that radiation exposure during military service is the cause of said cancer.  The memorandum referred to the Health Physics Society position statement PS010-1, Radiation Risk in Perspective, revised in August of 2004, wherein it was stated that "in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural resources."  The position statement went on to say that "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent."  It was found that since the Veteran's radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it was the opinion that it was "unlikely" that the Veteran's thyroid cancer could be attributed to radiation exposure while in military service.  

Thereafter, a January 2012 opinion was provided by the Director of Compensation Service.  It was noted that the December 2011 submission and the claims folder were reviewed and that the claim was referred to the Under Secretary for Health for an opinion.  The Director noted the Health Physics Society's position statement as noted by the Under Secretary for Health, the circumstances of the Veteran's service, his post-service employment, his age on enlistment, and the diagnosis of thyroid cancer 32 years later.  The Director noted that as a result of the Under Secretary for Health's opinion and review of record in its entirety, it was opined that there was no reasonable possibility that the Veteran's thyroid cancer was the result of exposure to ionizing radiation.  

The provisions of 38 C.F.R. § 3.311 note that the opinion should consider the following six factors of when determining whether a veteran's disease:  the probable dose, in terms of dose type, rate and duration as a factor in inducing the disease, taking into account any known limitations in the dosimetry devices employed in its measurement or the methodologies employed in its estimation; the  relative sensitivity of the involved tissue to induction, by ionizing radiation, of the specific pathology; the veteran's gender and pertinent family history; the veteran's age at time of exposure; the time-lapse between exposure and onset of the disease; and the extent to which exposure to radiation, or other carcinogens, outside of service may have contributed to development of the disease.  The Board notes that the Under Secretary for Benefits (or designee) need not specifically discuss each the six factors in its advisory opinion.  See Hilkert v. West, 12 Vet. App. 145, 149-50 (1998).  However, the Board cannot rely on a "cursory" opinion of the Under Secretary for Benefits which simply repeats the opinion from the Under Secretary For Health.  Stone v. Gober, 14 Vet. App. 116, 121 (2000). 

In this case, taken together, the Board finds that the opinions are probative, contain information pertinent to the issue and address factors described by the provisions of 38 C.F.R. § 3.311.  Accordingly, the Board finds that service connection for thyroid cancer due to ionizing radiation is denied.  

In this case, the Board notes the Veteran's belief that his thyroid cancer is related to in-service radiation exposure.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, the Board does not find the Veteran competent to opine as to the cause of his thyroid cancer.  This is not a medical condition that is capable of lay diagnosis.  Further, he has not been shown to have the expertise or knowledge to provide a dose estimate regarding his reported exposure to ionizing radiation or to otherwise relate the claimed disability to radiation.  As a result, the Veteran's statements regarding the level of his exposure and etiology of his thyroid cancer are not competent.  

The Board acknowledges that the Veteran's private physician, Dr. A.A., noted the Veteran's report of exposure to ionizing radiation during active service and that there was a higher probability of developing cancer when exposed to radiation.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims folder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Dr. A.A. did not provide any opinion in terms of probability of the relationship of the Veteran's cancer to active service and only stated that there was a higher probability of developing cancer when exposed to radiation.  The Board finds that the opinion lacks probative value.  In comparison, the opinions by the Under Secretary for Health and Compensation Service, cumulatively noted relevant evidence, to include the Veteran's service information, post-service employment history, and the lapse in years between service and the diagnosis of thyroid cancer.  As such, the Board finds that the most probative competent evidence of record does not support finding a relationship between the Veteran's thyroid cancer and in-service exposure to ionizing radiation.  

The Board must also address service connection on a direct-incurrence basis, including as other than related to ionizing radiation.  See Combee, supra.  

The Veteran has not contended that his thyroid cancer is related to any other event, injury or disease incurred during active service.  The service medical treatment records are absent for any documentation or notations related to the thyroid or cancer.  The January 1970 separation medical examination report shows that all systems were clinically evaluated as normal except the Veteran's tonsils were noted as enucleated.  The January 1970 separation report of medical history shows that the Veteran reported a history of broken bones but denied any further pertinent medical or surgical history.  

Post-service, the first objective evidence of thyroid cancer is documented in the 2000s, decades after the Veteran's separation from active service.  There is no evidence addressing any relationship between thyroid cancer and the Veteran's active service (other than exposure to ionizing radiation).  

With respect to continuity of symptomatology, the Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Neither the objective evidence nor the Veteran has indicated any chronic symptoms since active service.  Therefore, service connection on the basis of continuity of symptomatology is not warranted.  

The Board recognizes the Veteran's belief that his thyroid cancer is related to active service.  However, as stated above, the Veteran is not competent to opine as to the etiology of his thyroid cancer and did not report that he experienced chronic symptoms since active service.  See Kahana, supra; Jandreau, supra.  Accordingly, his statements regarding the etiology of his thyroid cancer are not competent.  

In sum, the most probative evidence does not support a relationship between the Veteran's thyroid cancer and active service.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for thyroid cancer is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


